                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

STEVEN J. WILSON                                  §
Plaintiff,                                        §
                                                  §
V.                                                §   CIVIL ACTION NO. 18- CV-399
                                                  §
THE CITY OF MISSION,                              §
TEODORO RODRIGUEZ, JR.                            §
                                                  §
Defendants.                                       §

                       PLAINTIFF’S FIRST AMENDED COMPLAINT

       1.      Steven J. Wilson brings this civil action against Defendant Mission Police Officer

Teodoro Rodriguez, Jr, acting under color of law, for depriving Steven Wilson of his rights under

the United States Constitution. Steven asserts this action for the violation of his civil rights under

42 U.S.C. §1983. Steven also claims that Officer Rodriguez’s acts were negligent for which the

City of Mission is liable under the Texas Tort Claims Act (“TTCA”).

                                             PARTIES

       2.      Steven J. Wilson is a resident of Hidalgo County, Texas. He has a disability due

to a schizoaffective disorder.

       3.      Defendant City of Mission is a municipality in the State of Texas.

       4.      Defendant Teodoro Rodriguez, Jr. was at all pertinent times employed as a Police

Officer by the Mission Police Department (“MPD”). He is being sued in his individual capacity.

At all pertinent times, Officer Rodriguez was acting within the course and scope of his authority

as an employee of the City of Mission and under color of state law.

                                 JURISDICTION AND VENUE

       5.      Steven brings this action under the U.S. Constitution, 42 U.S.C. §1983, and state




                                                  1
law, including the Texas Tort Claims Act (“TTCA”) (TEX. CIV. PRAC. & REM. CODE

101.001, et. seq.). Jurisdiction is based on 28 U.S.C. §§1331, 1343(a)(3)-(4).

        6.      Jurisdiction over the TTCA claims arises under Texas Civil Practice & Remedies

Code §§ 101.021, 101.025, 101.102 & 101.215. Officer Rodriguez’s misuse of tangible personal

property caused Steven’s injuries. Steven invokes the supplemental jurisdiction of the Court,

pursuant to 28 U.S.C. §1367(a), to consider the state law claims.

        7.      Venue is proper in the Southern District of Texas because all of the events made

the basis of this complaint occurred in Hidalgo County, Texas, which is within the Southern

District of Texas.

                                             FACTS

        8.      Steven Wilson has been diagnosed with schizophrenia and takes medication to

treat his mental illness. Steven lives with his mother, Carol Morin, who cares for him and assists

him through his illness.

        9.      On January 9, 2017, Steven suffered a mental health episode. MPD received at

least two calls that day from Steven’s neighbors who reported that he was running naked through

the neighborhood. MPD responded by sending 8 police officers and members of its SWAT team.

Officer Teodoro Rodriguez, Jr. was among those who responded.

        10.     When police arrived at Steven’s home, his mother told them Steven suffered from

a mental illness. Steven’s mother requested MPD assistance because he had been acting

erratically that day.

        11.     MPD officers entered the home and found Steven in his bedroom with the door

locked. Officers could not enter the room, but they could see through a window that Steven was

unarmed and laying in his bed. The Officers could also see that no one else was in the room with




                                                2
Steven and that Steven was not injured.

        12.     MPD ordered Steven’s mother to leave the home. She complied even though she

did not know what MPD intended to do.

        13.     MPD officers then prepared to breach the door to Steven’s room. Officer

Rodriguez, armed with a shotgun, positioned himself outside of Steven’s window. Without any

provocation and without any threat of imminent harm, Rodriguez aimed his weapon at Steven,

opened fire, and shot Steven through the window, intending serious bodily injury or death.

Rodriguez fully intended to shoot Steven even though he was laying in his bed unarmed and was

not a threat.

        14.     After the shot, the other officers broke down Steven’s door and found him

severely injured from the gunshot wound. The bed was covered in a pool of blood. The shot had

ripped through Steven’s stomach and sliced his intestines, testicles, and other body organs.

        15.     Despite Steven’s severe injuries, the officers grabbed Steven and dragged him

from his room to the living room. A trail of blood stained the floor, marking the path of violence

and pain.

        16.     MPD ultimately called for an ambulance, and Steven was taken to McAllen

Medical Center for emergency surgery. Steven spent the next month in the hospital undergoing

additional surgeries due to the gunshot wound. Steven survived, but has suffered permanent

damage from the shooting.

                                    CAUSES OF ACTION

A.      Excessive Force

        17.     Officer Rodriguez’s use of unreasonable force against Steven, which caused him

injury, violated Steven’s constitutional right to be free from unreasonable seizure of his person




                                                3
guaranteed to him under the Fourth Amendment to the United States Constitution. Officer

Rodriguez’s acts were objectively unreasonable. Officer Rodriguez’s use of excessive force did

not relate to a proper or conscious assessment of danger; he failed to respond to Steven’s

behavior proportionately. Officer Rodriguez’s choices were objectively unreasonable under the

circumstances and unconstitutional. The use of such force as was used against Steven, an

unarmed and emotionally disturbed person, under these circumstances was objectively

unreasonable and unconstitutional. Steven was not trying to escape and could not escape because

he was locked inside his bedroom. Steven posed no threat of injury or death to Officer Rodriguez

or others. There was no emergent situation that threatened life or bodily harm of any person,

either police officer or civilian. Steven did nothing to provoke or intimidate Officer Rodriguez or

the other officers before Officer Rodriguez shot Steven. Steven was unarmed and not dangerous.

Yet, Officer Rodriguez responded with deadly force, a response that was excessive to the

circumstances and unnecessary. Officer Rodriguez shot Steven, causing serious and permanent

injury.

B.        Claims under the Texas Tort Claims Act

          18.   Pursuant to the Texas Tort Claims Act (“TTCA”) (TEX. CIV. PRAC. & REM.

CODE 101.001, et. seq.), and Texas common law, the City is liable for the actions of its

employees, including Officer Rodriguez.

          19.   The City is a governmental unit covered by the TTCA. Officer Rodriguez, while

acting within the scope of his employment with the City, owed duties to Steven and breached

those duties, thereby proximately causing Steven’s damages, and were therefore negligent.

          20.   Officer Rodriguez was negligent under the TTCA when he used or misused

tangible personal property. Specifically, and in the alternative to Officer Rodriguez acting




                                                4
intentionally or willfully, Steven alleges that Officer Rodriguez acted negligently in handling

ammunition and firing his weapon at Steven.

       21.     Before firing his weapon, Rodriguez had loaded his shotgun with a “breaching

round,” also known as a “slug-shot,” that is specially made for breaching doors. The round is

designed to destroy deadbolts, locks, and hinges. But unlike traditional buckshot, breaching

rounds disperse into powder after impact, avoiding an unpredictable ricochet that could injure the

officer firing the round.

       22.     After the incident, Rodriguez told MPD, including Police Chief Robert

Dominguez, that his use of a breaching round was a mistake and that he believed he had loaded

his shotgun with a “beanbag round.” A “beanbag round” is specially made to render a person

immobile and, in contrast to a breaching round, is designed to deliver a blow that does not

penetrate.

       23.     Steven’s injuries and damages were proximately caused by Officer Rodriguez’s

negligent loading and use of his shotgun. Officer Rodriguez would have been personally liable to

Steven under Texas law. No exception to the waiver of immunity bars Steven’s TTCA claims.

       24.     The City had knowledge of Steven’s injuries, knew that Officer Rodriguez’s

conduct caused the injuries, and knew the identity of the Officer and the type of equipment

involved. Thus, written notice from Steven was not required.

       25.     The City is liable under the TTCA to Steven for the injuries he sustained and for

the damages he suffered as a result of Officer Rodriguez’s negligent actions. Steven may recover

for the injuries he sustained as a result of the use or misuse of Officer Rodriguez’s ammunition

and weapon. Steven has suffered and will continue to suffer severe physical pain, mental anguish

and emotional distress.




                                                5
                                            DAMAGES

       26.      As a direct and proximate result of the occurrence made the basis of this lawsuit,

Steven was caused to suffer serious bodily, emotional, and mental injury, and to incur the

following damages:

             a. Reasonable medical care and expenses in the past and future.

             b. Physical pain and suffering in the past and future;

             c. Physical impairment in the past and future;

             d. Loss of earnings in the past and earning capacity in the future;

             e. Loss of consortium in the past and in the future,

             f. Loss of body organs;

             g. Loss of mental function;

             h. Disfigurement in the past and future;

             i. Mental anguish in the past and future;

                                         JURY DEMAND

       27.      Steven asserts his rights under the Seventh Amendment to the U.S. Constitution

and demand, in accordance with Federal Rule of Civil Procedure 38, a trial by jury on all issues.

                                       ATTORNEYS’ FEES

       28.      Plaintiffs are entitled to recover attorneys’ fees, costs, litigation expenses, and

expert fees, as allowed, pursuant to 42 U.S.C. §1988.

                              JOINT AND SEVERAL LIABILITY

       29.      All Defendants are jointly and severally liable.

                                    ALTERNATE PLEADING

       30.      If any alleged facts and/or causes of action pled herein are inconsistent, they are




                                                  6
pled in the alternative.

                                 CONCLUSION AND PRAYER

        31.     For all the foregoing reasons, Plaintiffs pray for judgment against all Defendants

for actual and compensatory damages, declaratory relief, injunctive relief, reasonable attorney

fees, post-judgment interest, and costs of suit. Plaintiffs also pray for punitive damages against

Officers. Finally, Plaintiffs seek all other additional relief as the Court deems just and proper.



Dated: April 19, 2019

                                                       /s/ Victor Rodriguez
                                                       Victor Rodriguez
                                                       S.D. Tex. Bar No. 562260
                                                       VICTOR RODRIGUEZ LAW FIRM PC
                                                       121 N. 10th Street
                                                       McAllen, Texas 78501
                                                       Telephone: (956) 630-3266
                                                       victor@vrodriguezlaw.com


                                                       /s/ Omar Ochoa
                                                       Omar Ochoa
                                                       S.D. Tex. Bar No. 2081960
                                                       OMAR OCHOA LAW FIRM PC
                                                       121 N. 10th Street
                                                       McAllen, Texas 78501
                                                       Telephone: (956) 630-3266
                                                       oochoa@omarochoalaw.com

                                                       Attorneys for Steven J. Wilson




                                                  7
